Citation Nr: 0722916	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  03-36 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to June 1974.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In August 2005, the veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is of record.

The veteran's appeal was previously before the Board in April 
2006, at which time the Board remanded the case for further 
action by the originating agency.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran has Level XI hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.85, Tables 
VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession, by letter mailed in May 2006, subsequent to its 
initial adjudication of the claim.   In addition, he was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in the May 2006 
correspondence.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in 
October 2006.  There is no indication in the record or reason 
to believe that the ultimate decision of the originating 
agency would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Factual Background

In a February 1992 rating decision, the veteran was awarded 
service connection for right ear hearing loss with an 
assigned disability evaluation of 10 percent, effective 
October 16, 1991.  Service connection for bilateral hearing 
loss was granted in the February 2003 rating decision on 
appeal, and a 10 percent disability evaluation was assigned, 
effective August 29, 2002.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that the veteran underwent audiological testing 
in July 2000.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
105
120
120
120
116
LEFT
5
5
15
25
12.5

Speech audiometry revealed speech recognition ability of 95 
percent in the left ear.  The right ear was not tested.

The veteran's hearing was tested by a private audiologist in 
October 2002.  Although the right ear was not tested, pure 
tone thresholds of the left ear, in decibels, were as 
follows:



HERTZ




1000
2000
3000
4000
Average
LEFT
45
45
55
55
50

Speech recognition ability of the left ear was measured at 
100 percent.

In January 2003 the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
105
105
105
105
105
LEFT
20
30
40
50
35

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  Again, the veteran's right ear's 
speech recognition ability was not tested.

VAMC records show that the veteran was seen for an 
audiological consultation in October 2005.  The audiologist 
reported that the veteran's pure tone audiometric results 
were not significantly different from those recorded at the 
January 2003 VA examination.  Speech recognition scores were 
significantly poorer at 60 percent and 64 percent; however, 
the audiologist opined that the veteran's decreased 
discrimination ability was more reflective of a non-organic 
concern or processing issues related to the presbycusis.

The veteran's most recent VA audiological examination was 
conducted in September 2006.  Pure tone thresholds, in 
decibels, were as follows:



HERTZ




1000
2000
3000
4000
Average
RIGHT
105
105
105
105
105
LEFT
20
20
40
50
32.5

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.  The right ear could not be tested.  

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2006).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

With respect to the right ear, the greatest degree of hearing 
impairment was measured at the veteran's July 2000 
audiological examination at the VAMC.  As the pure tone 
thresholds at the four specified frequencies (1000, 2000, 
3000, and 4000 hertz) were found to be 55 decibels or more in 
the right ear during the examination, the Board notes that 
that the veteran meets the criteria for an exceptional 
pattern of hearing impairment in his right ear.  As the 
veteran's right ear speech discrimination levels have not 
been tested, based on pure tone thresholds alone, the right 
ear findings on the July 2000 examination translate to Level 
XI hearing impairment under Table VIA.  With respect to the 
left ear, the greatest degree of hearing impairment was 
measured at the veteran's October 2002 private audiological 
examination.  The Board notes that while a speech 
discrimination score of 64 percent was noted during the 
veteran's October 2005 audiological consultation at the VAMC, 
the audiologist opined that the veteran's decreased 
discrimination ability was more reflective of a non-organic 
concern or processing issues related to the presbycusis.  
Therefore, the Board finds that the October 2005 speech 
discrimination score of 64 percent is not a manifestation of 
the veteran's bilateral hearing loss disability.  Rather, the 
Board finds that the most probative evidence of record shows 
that the speech discrimination in the left ear is not below 
92.  Based on the entire record, including the October 2002 
private audiological examination, the veteran's left ear does 
not meet the criteria for an exceptional pattern of hearing 
loss, and a numerical designation of Level I hearing loss is 
assigned under Table VI.  Level XI hearing impairment in the 
poorer ear and Level I hearing in the better ear warrants a 
10 percent rating under the applicable criteria.  38 C.F.R. § 
4.85, Diagnostic Code 6100 (2006).  Accordingly, an increased 
rating is not warranted. 

(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.



____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


